Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
The bill of exceptions in this case states that certain words uttered by the defendant while sleeping were given in evidence against him at the trial. It is difficult to see upon what principle this evidence was admitted, and we are of opinion that the objection to it should have been sustained. If the defendant was asleep, the inference is that he was not conscious of what he was saying, and words spoken by him in that condition constituted no evidence of guilt.
Judgment reversed and cause remanded for a new trial.